3/7/2021DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Attorney, Mr. David Cain (Reg. No. 64,968) on 03/12/2021.The application has been amended as follows: 
In the claim:
	Claim 21 in line 1, replace “of claim 12” with -------; of claim 1 -------
Claim 24 in line 1, replace “of claim 12” with -------; of claim 1 -------

Reasons for Allowance
Claims 1-5, 7-11 and 21-28 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-11 and 21-28  are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “a doped subcollector” (see line 4) in conjunction with “the DTI has a bowed section formed in the doped subcollector layer below the STI" (see lines 6-7). Also see applicant’s arguments (see REMARKS of 3/7/2021, page 6, especially 1st paragraph), which are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AJAY ARORA/Primary Examiner, Art Unit 2892